DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.

Claims 1-24 and 26 are pending in this office action and presented for examination.  Claims 1, 11, 22, and 24 are newly amended by the response received October 26, 2020. 

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
In paragraph [0009], reference character 610 is disclosed; however, this reference character does not appear to be present in the drawings. 
In paragraph [0026], line 6, “maybe” should be “may be”. 
In paragraph [0030], reference character 340 is disclosed; however, this reference character does not appear to be present in the drawings.
Paragraph [0030] discloses “a coupling between the crossbar 316 and the memory 318 (not shown)”; however, such appears to be shown. 
Paragraph [0031] discloses “the method of Figure 3”; however, Figure 3 does not appear to show a method. 
In paragraph [0033], “multiply- add” should be “multiply-add” (sans an intervening space). 
In paragraph [0037], line 5, “expected be” should be “expected to be”. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: PROVIDING HINTS TO AN EXECUTION UNIT TO PREPARE FOR LIKELY SUBSEQUENT ARITHMETIC OPERATIONS.

Drawings
The drawings are objected to because:
MPEP 608.02, section V, states that “[l]ead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake." However, Figure 5 contains reference characters that are neither underlined nor associated with lead lines.
In Figure 5, it is unclear as to what the arrow directed straight down from step 508 is indicating. 
In Figure 5, it is unclear as to whether step 510 is reached with a YES determination at step 508, a NO determination at step 508, or both a YES and a NO determination at step 508.
In Figure 5, it is unclear as to whether step 512 is reached with a YES determination at step 508, a NO determination at step 508, or both a YES and a NO determination at step 508. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-20 and 22 are objected to because of the following informalities.  Appropriate correction is required.
Claim 11 recites the limitation “an execution unit included within the processor and configured to: receive, by the execution unit, a first hint … prepare the execution unit … receive, by the execution unit, the first instruction … either execute, by the execution unit, the first instruction … or prepare the execution unit …” in lines 3-19. However, the grammatical construction of the limitation above (e.g., specifying both that the execution unit is configured to receive, and that the receiving is by the execution unit) renders the claim unclear.
Claims 12-19 are objected to for failing to alleviate the objection of claim 11 above.

Claim 20 recites the limitation “an execution unit included within the processor and configured to: receive, by the execution unit, a first hint … prepare the execution unit … receive, by the execution unit, the first instruction … cause the execution unit to execute …” in lines 3-19. However, the grammatical construction of the limitation above (e.g., specifying both that the execution unit is configured to receive, and that the receiving is by the execution unit; specifying that the execution unit causes the execution unit to execute) renders the claim unclear.

In claim 22, line 3, “operation-to-operation” should be “operation to operation” for grammatical clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 13-14, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “[t]he method of claim 1, wherein the execution unit is a central processing unit” in lines 1-2. In addition, claim 1, upon which claim 3 is dependent, recites “an execution unit included within the processor” in line 3. However, the limitation of claim 3, in the context of the limitation of claim 1, does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of a central processing unit being included within a processor. See, for example, original paragraph [0002], which discloses “a computer processor, such as a central processing unit (CPU) or a graphics processing unit (GPU)”. See, for example, original paragraph [0020], which discloses “Processor 110, which may be any type of conventional CPU, GPU”, in conjunction with FIG. 1, which shows Execution Unit 116 being included within processor 110.

Claim 4 recites the limitation “[t]he method of claim 1, wherein the execution unit is a graphics processing unit” in lines 1-2. In addition, claim 1, upon which claim 4 is dependent, recites “an execution unit included within the processor” in line 3. However, the limitation of claim 4, in the context of the limitation of claim 1, does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of a graphics processing unit being included within a processor. See, for example, original paragraph [0002], which discloses “a computer processor, such as a central processing unit (CPU) or a graphics processing unit (GPU)”. See, for example, original paragraph [0020], which discloses “Processor 110, which may be any type of conventional CPU, GPU”, in conjunction with FIG. 1, which shows Execution Unit 116 being included within processor 110.

Claim 13 recites the limitation “[t]he processing system of claim 11, wherein the execution unit is a central processor” in lines 1-2. In addition, claim 11, upon which claim 13 is dependent, recites “an execution unit included within the processor” in line 3. However, the limitation of claim 13, in the context of the limitation of claim 11, does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had 

Claim 14 recites the limitation “[t]he processing system of claim 11, wherein the execution unit is a graphics processor” in lines 1-2. In addition, claim 11, upon which claim 14 is dependent, recites “an execution unit included within the processor” in line 3. However, the limitation of claim 14, in the context of the limitation of claim 11, does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of a graphics processing unit being included within a processor. See, for example, original paragraph [0002], which discloses “a computer processor, such as a central processing unit (CPU) or a graphics processing unit (GPU)”. See, for example, original paragraph [0020], which discloses “Processor 110, which may be any type of conventional CPU, GPU”, in conjunction with FIG. 1, which shows Execution Unit 116 being included within processor 110.

Claim 23 recites the limitation “the first hint further specifies that the first type of arithmetic operation comprises at least one of a double precision arithmetic operation, an integer operation, or a floating-point operation” in lines 1-3. However, this limitation does not appear to 

Claim 24 recites the limitation “a second hint specifies that only a first subset of bits within a data field are affected by the subsequent instruction” in lines 1-3. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time of the invention, had possession of the claimed invention. For example, the original disclosure (e.g., paragraph [0039] of the original disclosure) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of a second hint that specifies that only a first subset of bits within a data field “are affected by” the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first hint specifying that a first type of instruction that includes a first type of arithmetic operation is likely to be subsequently received by the execution unit” in lines 3-6. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because “likely” is a subjective term. For example, “likely” can be defined as “having a high probability of occurring or being true : very probable” — and both “high” and “very” are likewise subjective terms. While the disclosure may provide more definite criteria by which a first type of arithmetic operation would be considered to be “likely” to be subsequently received by the execution unit (“more likely than not”, which Examiner is interpreting to be a probability above 50%, and “more likely than a predetermined threshold”), Examiner notes that dependent claims 6 and 7 may be directed to these elaborations on “likely”, and as such, “likely” as recited in claim 1 
Claims 2-10, 21-24, and 26 are rejected for failing to alleviate the rejection of claim 1 above. Note that claims 6 and 7 do not alleviate the rejection of claim 1, in part because the language within (“the first hint further specifies”) makes it unclear as to whether the subject matter within is elaborating on or distinct from the “likely” recited in claim 1. 

Claim 3 recites the limitation “[t]he method of claim 1, wherein the execution unit is a central processing unit” in lines 1-2. However, claim 1, upon which claim 3 is dependent, recites “an execution unit included within the processor” in line 3. As such, claim 3, in the context of claim 1, appears to be directed to a central processing unit included within a processor. As such, the metes and bounds of the limitation are indefinite, given that a central processing unit would be considered by one of ordinary skill in the art to be itself a processor, rather than included within a processor. See, for example, original paragraph [0020], which discloses “Processor 110, which may be any type of conventional CPU, GPU”, in conjunction with FIG. 1, which shows Execution Unit 116 being included within processor 110.

Claim 4 recites the limitation “[t]he method of claim 1, wherein the execution unit is a graphics processing unit” in lines 1-2. However, claim 1, upon which claim 4 is dependent, recites “an execution unit included within the processor” in line 3. As such, claim 4, in the context of claim 1, appears to be directed to a graphics processing unit included within a processor. As such, the metes and bounds of the limitation are indefinite, given that a graphics 

Claim 6 recites the limitation “[t]he method of claim 1, wherein the first hint further specifies that the first type of instruction is more likely to be received than not” in lines 1-2. Claim 1, upon which claim 6 is dependent, recites the limitation “a first hint specifying that a first type of instruction that includes a first type of arithmetic operation is likely to be subsequently received by the execution unit” in lines 3-6. As such, it is indefinite as to whether claim 6 is further narrowing the “likely” of claim 1 to be “more likely than not”, or whether claim 6 is directed to a specification distinct from the specification of claim 1, in view of the “further” language in claim 6, line 1. Examiner further notes, with respect to future potential issues under 35 USC 112, fourth paragraph, once indefiniteness is alleviated, that claim 1 recites “subsequently” language prior to “received”, whereas claim 6 does not. 

Claim 7 recites the limitation “[t]he method of claim 1, wherein the first hint further specifies that a probability of receiving the first type of instruction exceeds a predetermined threshold” in lines 1-3. Claim 1, upon which claim 7 is dependent, recites the limitation “a first hint specifying that a first type of instruction that includes a first type of arithmetic operation is likely to be subsequently received by the execution unit” in lines 3-6. As such, it is indefinite as to whether claim 7 is further narrowing the “likely” of claim 1 to be “a probability of receiving the first type of instruction exceeds a predetermined threshold”, or whether claim 7 is directed to 

Claim 8 recites the limitation “the first hint is generated responsive to a source code version of a set of instructions including the first instruction” in lines 1-2. Claim 1, upon which claim 8 is dependent, recites the limitation “receiving, by the execution unit, the first instruction, wherein the first instruction is to be executed by the execution unit” in lines 11-12. As, such it is indefinite as to whether the first instruction (and the set of instructions) is source code or machine code (which is that which is executed by an execution unit). 

Claim 9 recites the limitation “the first hint is generated responsive to a machine code version of a set of instructions including the first instruction” in lines 1-3. However, it is indefinite as to whether the claim is conveying that the set of instructions including the first instruction is machine code, or whether the claim is conveying that the set of instructions including the first instruction is not machine code, hence the recitation of a machine code version thereof. 

Claim 11 recites the limitation “a first hint specifying that a first type of instruction that includes a first type of arithmetic operation is likely to be subsequently received by the execution unit” in lines 4-6. However, the claim does not particularly point out and distinctly define the 
Claims 12-19 are rejected for failing to alleviate the rejection of claim 11 above. Note that claims 16 and 17 do not alleviate the rejection of claim 11, in part because the language within (“the first hint further specifies”) makes it unclear as to whether the subject matter within is elaborating on or distinct from the “likely” recited in claim 11. 

Claim 13 recites the limitation “[t]he processing system of claim 11, wherein the execution unit is a central processor” in lines 1-2. However, claim 11, upon which claim 13 is dependent, recites “an execution unit included within the processor” in line 3. As such, claim 13, in the context of claim 11, appears to be directed to a central processor included within a processor. As such, the metes and bounds of the limitation are indefinite, given that a central processor would be considered by one of ordinary skill in the art to be itself a processor, rather than included within a processor. See, for example, original paragraph [0020], which discloses 

Claim 14 recites the limitation “[t]he processing system of claim 11, wherein the execution unit is a graphics processor” in lines 1-2. However, claim 11, upon which claim 14 is dependent, recites “an execution unit included within the processor” in line 3. As such, claim 14, in the context of claim 11, appears to be directed to a graphics processor included within a processor. As such, the metes and bounds of the limitation are indefinite, given that a graphics processor would be considered by one of ordinary skill in the art to be itself a processor, rather than included within a processor. See, for example, original paragraph [0020], which discloses “Processor 110, which may be any type of conventional CPU, GPU”, in conjunction with FIG. 1, which shows Execution Unit 116 being included within processor 110.

Claim 16 recites the limitation “[t]he processing system of claim 11, wherein the first hint further specifies that the first type of instruction is more likely to be received than not” in lines 1-2. Claim 11, upon which claim 16 is dependent, recites the limitation “a first hint specifying that a first type of instruction that includes a first type of arithmetic operation is likely to be subsequently received by the execution unit” in lines 4-6. As such, it is indefinite as to whether claim 16 is further narrowing the “likely” of claim 11 to be “more likely than not”, or whether claim 16 is directed to a specification distinct from the specification of claim 11, in view of the “further” language in claim 16, line 2. Examiner further notes, with respect to future potential issues under 35 USC 112, fourth paragraph, once indefiniteness is alleviated, that claim 11 recites “subsequently” language prior to “received”, whereas claim 16 does not. 

Claim 17 recites the limitation “[t]he processing system of claim 11, wherein the first hint further specifies that a probability of receiving the first type of instruction exceeds a predetermined threshold” in lines 1-3. Claim 11, upon which claim 17 is dependent, recites the limitation “a first hint specifying that a first type of instruction that includes a first type of arithmetic operation is likely to be subsequently received by the execution unit” in lines 4-6. As such, it is indefinite as to whether claim 17 is further narrowing the “likely” of claim 11 to be “a probability of receiving the first type of instruction exceeds a predetermined threshold”, or whether claim 17 is directed to a specification distinct from the specification of claim 11, in view of the “further” language in claim 17, line 2. Examiner further notes, with respect to future potential issues under 35 USC 112, fourth paragraph, once indefiniteness is alleviated, that claim 11 recites “subsequently” language prior to “received”, whereas claim 17 does not recite “subsequently” language prior to “receiving”.

Claim 18 recites the limitation “the first hint is generated responsive to a source code version of a set of instructions including the first instruction” in lines 1-3. Claim 11, upon which claim 18 is dependent, recites the limitation “receive, by the execution unit, the first instruction, wherein the first instruction is to be executed by the execution unit” in lines 11-12. As, such it is indefinite as to whether the first instruction (and the set of instructions) is source code or machine code (which is that which is executed by an execution unit). 

Claim 19 recites the limitation “the first hint is generated responsive to a machine code version of a set of instructions including the first instruction” in lines 1-3. However, it is 

Claim 20 recites the limitation “a first hint specifying that a first type of instruction that includes a first type of arithmetic operation is likely to be subsequently received by the execution unit” in lines 5-7. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because “likely” is a subjective term. For example, “likely” can be defined as “having a high probability of occurring or being true : very probable” — and both “high” and “very” are likewise subjective terms. While the disclosure may provide more definite criteria by which a first type of arithmetic operation would be considered to be “likely” to be subsequently received by the execution unit (“more likely than not”, which Examiner is interpreting to be a probability above 50%, and “more likely than a predetermined threshold”), such is not claimed, and one of ordinary skill in the art would not know which of the two criteria (if any) would correspond to the recited likely. In addition, Examiner notes that dependent claims in other claim trees (claims 6, 7, 16, and 17) may be directed to these elaborations on “likely”, and as such, “likely” as recited in the independent claims such as claim 20 would not necessarily be interpreted in a manner akin to “more likely than not” or “more likely than a predetermined threshold”.

Claim 23 recites the limitation “the first type of arithmetic operation comprises at least one of a double precision arithmetic operation, an integer operation, or a floating-point 

Claim 24 recites the limitation “the subsequent instruction” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims. 

Response to Arguments
Applicant on page 8 argues: “Applicant has amended claims 22 and 24 to address the issues raised by the Examiner. Accordingly, Applicant respectfully requests that the § 112 rejections of the claims be withdrawn.”
In view of the second paragraph of box 12 of the advisory action dated September 15, 2020, sent by a previous examiner, the previously presented rejections under § 112 are withdrawn.

Applicant on page 8 argues: “In the recent Examiner interview, Applicant's representative and the Examiner discussed the distinctions between the claimed embodiments and the cited references. During those discussions, the Examiner agreed that the above claim amendments would overcome the current rejections and move prosecution forward, and that the Examiner 
In view of the aforementioned discussions and Advisory Action involving the previous Examiner, the previously presented rejections are withdrawn.

Conclusion
Full faith and credit have been given to the previous examiner’s search, as per MPEP 704.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KEITH E VICARY/            Primary Examiner, Art Unit 2182